Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/22 has been entered.
 
Status of Action/Status of Claims
	Claims 1, 3-9, 11-22 are pending in this application and being examined in this office action.

Claim Interpretation
	Applicant’s claims 1, 3-8, 19-20 are directed to a plant disease control agent comprising a compound of formula (1). However, plant disease control agent is the intended use, e.g. what applicants are claiming is a composition which they intend to use as a plant disease control agent, and the MPEP states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Thus, the examiner is interpreting these claims as composition claims which comprise the claimed compound of formula (1) and which cannot comprise anything else that would kill the plants to which it is applied, e.g. herbicides.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 11-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunkenheimer et al. (US5583151) and Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176, from previous action), Kunz et al. (US4968344, from previous action).
	Applicant’s claim:
--A plant disease control agent comprising a compound of formula (1) as an active ingredient wherein the compound is as defined in the instant claims.

	Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 3-6, 9, 11-14, Lunkenheimer broadly teaches compounds of applicant’s formula (1), and specifically exemplifies close structural compounds to those instantly claimed wherein applicant’s Xa is (2), J is O, Q = NH or NMe; X1 and X4 are both halogen (which includes F), Lunkenheimer specifically exemplifies wherein applicant’s X1 and X4 are Cl, which are bioisosteres/obvious variants of the instantly claimed F groups at X1 and X4 as Lunkenheimer specifically does not limit the halogens at applicants positions X1 and X4 at all (see abstract; Col. 1, ln. 20-Col. 2, ln. 5; Table 1, Table 2, Claims; Col. 26, ln. 28-Col. 29, ln. 36), X2 and X3 are both H, A is a C1 alkyloxy group or a C1 alkyl sulfonyl group that is further substituted by a phenyl, see Example 2/I-2 
    PNG
    media_image1.png
    105
    246
    media_image1.png
    Greyscale
, example 8 in Table 2, first compound listed in Table 1 (see also abstract; Col. 1, ln. 20-Col. 2, ln. 5; Table 1, Table 2, Claims; Col. 26, ln. 28-Col. 29, ln. 36). 
	Regarding claims 17-18, Lunkenheimer teaches wherein their compounds/compositions, which broadly read on applicant’s compounds/compositions are useful for controlling plant diseases via contacting the plant body, seed, soil, etc. with the control agent/composition of claim 1 (see abstract; Col. 1, ln. 20-Col. 2, ln. 5; Table 1, Table 2, Claims; Col. 26, ln. 28-Col. 29, ln. 36).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 7 and 15, Lunkenheimer does not teach wherein Q is other than NH, specifically where it is the instantly claimed O. However, this deficiency in Lunkenheimer is addressed by Kunz as is evidenced by Patani.
	Kunz teaches structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease (See abstract; claims; Col. 1, ln. 12-Col. 2, ln. 3; Table 1), and in these structurally similar derivatives of Kunz, applicant’s Q is O as is instantly claimed, X1 and X4 are halogens, and X2 and X3 are H, and A is alkyl, etc. (see abstract; claims; Col. 1, ln. 12-Col. 2, ln. 3; Table 1; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims).
	 Patani teaches that NH and O are bioisosteric replacements of one another (see pg. 3155, section divalent replacements involving two single bonds-pg. 3156, fig. 23 and 24 and discussion in this section).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute the NH in the compounds of Lunkenheimer for an O atom in order to form the instantly claimed compounds for controlling plant diseases because Kunz teaches that an O in the same position also leads to compounds for controlling plant diseases and Patani teaches that NH and O are known classical bioiosteres of one another. Thus, one of ordinary skill in the art would be motivated to make the claimed compounds when looking to the combined teachings of Lunkenheimer, Kunz and Patani in effort to form additional compounds for controlling plant diseases.
It also would have been obvious for one of ordinary skill in the art to substitute the two Cl groups on the pyridine ring of Lunkenheimer for two F groups at applicant’s positions X1 and X4 as is instantly claimed because firstly Lunkenheimer teaches that any halogens can be present in these positions, which includes F atoms and Kunz teaches structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease wherein applicant’s X1 and X4 can be any halogen and wherein compounds having other halogens at the claimed X1 and X4, e.g. F, lead to additional compounds which are useful for protecting plants against disease. Thus, one of ordinary skill in the art would be motivated to substitute the two Cl atoms for two F atoms and expect to achieve compounds useful for protecting plants against disease as are instantly claimed based on the combined teachings of the prior art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 3-9, 11-20 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (WO01/64644), Kunz et al. (US4968344), Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176, from previous action).
	Applicant’s claim:
-- A plant disease control agent comprising a compound of formula (1) as an active ingredient wherein the compound is as defined in the instant claims.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 3-4, 6, 8-9, 11-12, 14, 16, 19-22, Watanabe teaches compounds and compositions comprising these compounds as microbicides for agricultural uses comprising structurally similar/related compounds to those of applicant’s formula (1) wherein applicant’s Xa is formula (2), X1 and X4 are both halogens, specifically Cl, applicant’s X2 and X3 are both H, J is S, Q is NH, and A is phenyl (See pg. 53, compound 661) or halogen substituted phenyl (see pg. 53, compounds 662-665, 682-683), etc. (see abstract; pg. 1, ln. 15-pg. 2, ln. 7; pg. 2, ln. 21-pg. 3, ln. 3; pg. 14, ln. 9-pg.15, ln. 10; Claims).
	Regarding claims 17-18, Watanabe teaches methods for controlling plant diseases by applying their structurally similar compounds a plant disease control agents to plant bodies or seeds (See abstract; claims; pg. 1, ln. 15-pg. 2, ln. 7; pg. 2, ln. 21-pg. 3, ln. 3; pg. 14, ln. 9-pg.15, ln. 10; pg. 53, compounds 661, 662-665, 682-683).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 3-4, 6, 8-9, 11-12, 14, 16-22, Watanabe does not teach wherein X1 and X4 are other than Cl, specifically the instantly claimed F. However, chloride and fluorine are both halogens in the series of 4 halogens (F, Cl, Br, I) and it would have been obvious for one ordinary skill in the art to substitute F atoms for Cl atoms to form additional pesticidal compounds because these atoms are closely related and often substituted for one another/interchangeably to afford compounds having the same biological activity. Specifically, Kunz teaches structurally similar compounds as those of Watanabe and those which are instantly claimed wherein the compounds of Kunz are also useful in controlling microbe infections in plants, wherein applicant’s positions X1 and X4 can be any halogen, e.g. F, Cl, Br, or I as per the claims (See abstract; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims), and Kunz also teaches wherein their structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease (See abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Table 1), and in these structurally similar derivatives of Kunz, applicant’s Q is O as is instantly claimed, X1 and X4 are halogens, and X2 and X3 are H, and A is alkyl, etc. (see abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Table 1; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims). 
	Regarding claims 5, 7, 13, and 15, Watanabe also does not teach wherein Q is other than NH, specifically the instantly claimed O or wherein J is other than S, specifically the instantly claimed O. However, these deficiencies are addressed by Kunz and Patani.
Patani teaches that NH and O are bioisosteric replacements of one another, and that S and O are bioisosteric replacements of one another (see pg. 3155, divalent isosteres section-pg. 3156, fig. 21-24 and discussion in this section). 
Kunz teaches structurally similar compounds as those of Watanabe and those instantly claimed wherein the compounds of Kunz are also useful in controlling microbe infections in plants, wherein applicant’s positions X1 and X4 can be any halogen, e.g. F, Cl, Br, or I as per the claims (See abstract; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims), and Kunz also teaches wherein their structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease (See abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Table 1), and in these structurally similar derivatives of Kunz, applicant’s Q is O, and J is O as is instantly claimed, X1 and X4 are halogens, and X2 and X3 are H, and A is alkyl, etc. (see abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims).

	Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed compounds and compositions when looking to the combined prior art because as discussed above Watanabe teaches compounds and compositions comprising these compounds as microbicides for agricultural uses comprising structurally similar/related compounds to those of applicant’s formula (1) wherein applicant’s Xa is formula (2), X1 and X4 are both halogens, specifically Cl, applicant’s X2 and X3 are both H, J is S, Q is NH, and A is phenyl, and Kunz teaches structurally similar compounds as those of Watanabe and those instantly claimed wherein the compounds of Kunz are also useful in controlling microbe infections in plants, wherein applicant’s positions X1 and X4 can be any halogen, e.g. F, Cl, Br, or I as per the claims (See abstract; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims), and Kunz also teaches wherein their structurally similar dihalonicotinic acid derivatives are useful for protecting plants against disease (See abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Table 1), and in these structurally similar derivatives of Kunz, applicant’s Q is O, and J is O as is instantly claimed, X1 and X4 are halogens, and X2 and X3 are H, and A is alkyl, etc. (see abstract; claims; Col. 1, In. 12-Col. 2, In. 3; Table 1; Col. 5, ln. 8-Col. 6, ln. 16; compounds in tables 1-4, which contain examples wherein both X1 and X4 are F; Claims).
It would have been obvious to form the instantly claimed compounds when looking to the combined prior art as is discussed above because it is known, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979), “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to claims, filed 04/12/22, have prompted the new grounds of rejection presented herein and these amendments have overcome the previous claim objections and rejections under 112, 102, and 103 that were previously presented. As the new grounds of rejection are due to applicant’s amendments, and the arguments are all addressed to the rejections with Eckhardt that is no longer being used, and that the secondary references of record do not overcome the claim amendments made 04/12/22 these arguments are moot at this time as they do not pertain to the new ground of rejection. Applicant’s arguments with respect to the examiner’s response to the previous declaration (See numbered pg. 27 of applicant’s response), applicant’s argue that there is no motivation for forming the claimed structures when looking to the prior art. The examiner respectfully disagrees as a new grounds of rejection does render applicant’s compounds obvious as is discussed above. Further, with respect to applicant’s arguments over formulae (3), (4) or (5) applicant’s have not shown any unexpected results with these compounds and applicant’s arguments are about unexpected results and the claims are not commensurate to the argued unexpected results. Additionally, (3), (4) and (5) are not required by the instant claims as claim 1 allows for various options of Xa.  Applicant’s submission of an affidavit on 04/25/22 is acknowledged and is addressed below.
Declaration under 1.132
Kentaro Yamamoto provided a declaration which was submitted on 04/25/22 and is dated, 03/11/22. The declaration meets the formal requirements. In the most relevant part, the Declaration provides data showing that when Xa is (2), J is O, and Q is O or NH and A is a phenyl group applicant’s see improved root growth of rice plants when compared to untreated rice plant roots that are slightly better than when A is a benzyl group and Q is O. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 3, whether the Declaration is commensurate in scope with the scope of the claims. The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. The data show that when A is a phenyl group, and J is O, and Q is O or NH they see improved rice plant root growth as compared to untreated plants, and plants which have as a benzyl group in position A. However, the examiner respectfully notes that the instant claims are drawn to a broader scope of compounds which can be used for anything and which are still rendered obvious by the combined prior art discussed above, and the instant claims are also drawn to compositions with an intended use of plant disease control agents, which are also much broader in scope than the compounds/results presented in the affidavit and which are still rendered obvious by the combined prior art as is discussed above. Thus, the examiner maintains that it would have been obvious to one of ordinary skill in the art that the combination of the prior art which renders obvious the claimed compounds and teaches wherein these related compounds are also useful as plant disease control agents would obviously render obvious the claimed compounds and compositions for use as plant disease control agents.

Conclusion
	No claims are allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616